Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 10, 1978, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The verdict against defendant was against the weight of the evidence (see CPL 470.15, subd 5). Martuscello, J. P., Damiani, Margett and O’Connor, JJ., concur.